EXHIBIT 10.1



HAVERTY FURNITURE COMPANIES, INC.
NON-EMPLOYEE DIRECTOR COMPENSATION PLAN
(Amended and Restated Effective May 17, 2019)


SECTION 1
PURPOSE


1.1 Purpose


The purpose of the Non-Employee Director Compensation Plan (the “Plan”) is to
enable Haverty Furniture Companies, Inc. (the “Company”) to compensate
non-employee members (each, a “Non-Employee Director”) of the Company’s Board of
Directors (the “Board”) who contribute to the Company’s success by their
abilities, ingenuity and industry, and to better ensure that the interest of
such Non-Employee Directors are more closely aligned with the interests of the
Company’s stockholders.


SECTION 2
ADMINISTRATION


2.1 Nominating, Compensation and Governance Committee


The Plan shall be administered by the Nominating, Compensation and Governance
Committee of the Board (the “NC&G Committee”).  The day to day administration of
the Plan shall be administered by a committee consisting of the chairman of the
Board, chief executive officer and corporate secretary of the Company or such
other senior officers as the chief executive officer shall designate (the
“Administrative Committee”).  Under the direction and guidance of the NC&G
Committee of the Board, the Administrative Committee shall interpret the Plan,
shall recommend to the NC&G Committee amendments and rescissions of rules
relating to it from time to time as it deems proper and in the best interest of
the Company and shall take any other action necessary for the administration of
the Plan.


SECTION 3
PARTICIPATION


3.1 Participants


Each person who is a Non-Employee Director on the Effective Date (as defined in
Section 6.1 of the Plan) shall become a participant in the Plan on the Effective
Date.  Thereafter, each Non-Employee Director shall become a participant
immediately upon election or appointment to the Board, as applicable.


SECTION 4
SHARES AVAILABLE FOR THE PLAN


4.1 Maximum Number of Shares


Subject to 4.2, the maximum number of shares of the Company’s common stock,
$1.00 par value per share (the “Common Stock”) which may at any time be awarded
under the Plan is five hundred thousand (500,000) shares of Common Stock. 
Awards may be from shares held in the Company’s treasury.


4.2 Adjustment to Shares of Stock Issuable Pursuant to the Plan


In the event of any change in the outstanding shares of Common Stock by reason
of any stock split, stock split-up, stock dividend, recapitalization, merger,
consolidation, combination or exchange of shares, or other similar change in
corporate structure or change affecting the capitalization of the Company, an
equitable adjustment shall be made to the number of shares issuable under this
Plan as the Board determines is necessary or appropriate, in its discretion, to
give proper effect to such corporate action.  Any such adjustment determined in
good faith by the Board shall be conclusive and binding for all purposes of this
Plan.


SECTION 5
COMPENSATION


5.1 Amount of Compensation


The annual retainer, annual stock grant, meeting fees (if applicable), committee
fee or any other compensation paid to Non-Employee Directors (“Director
Compensation”) shall be determined by the NC&G Committee and set forth on
Schedule I hereto. Director Compensation, other than the annual stock grant,
shall be paid, unless deferred pursuant to the current Director’s Deferred
Compensation Plan, or any successor thereto, as amended from time to time
(“Deferred Compensation Plan”), on the Payment Dates of the Annual Period as
defined in Section 5.6 and 5.7.


5.2 Annual Retainer


(a) Annual Retainer.  The annual retainer (“Annual Retainer”) shall be
determined by the NC&G Committee and set forth on Schedule I hereto.  The Annual
Retainer shall consist of cash and Common Stock.  A minimum of two-thirds of the
Annual Retainer shall be paid in shares of Common Stock on the first Payment
Date of the Annual Period. In addition to the Annual Retainer, the NC&G
Committee may provide a non-executive Chairman of the Board or Lead Director, if
any, with an additional annual retainer to perform the duties of Chairman of the
Board or independent Lead Director.


In the discretion of each Non-Employee Director, he or she may, by written
election made on or before October 31 of the calendar year prior to the Annual
Period, elect to receive 100% of his or her Annual Retainer in shares of Common
Stock. Such election shall be irrevocable with respect to the next Annual
Period’s Annual Retainer and shall be effective for the next succeeding Payment
Date.


(b) Determination of Number of Shares of Common Stock Issuable.  On the first
day of the Annual Period each year, the number of whole shares of Common Stock
to be paid to a Non-Employee Director in respect of such Non-Employee Director’s
Annual Retainer shall be determined by dividing the dollar amount of the Annual
Retainer to be paid in Common Stock by the Market Price (as hereinafter defined)
of the Common Stock as of the first day of the Annual Period (or if the first
day of the Annual Period is not a day on which trading is conducted on the
securities market or exchange on which the Common Stock is then traded, then as
of the last such trading day occurring before the first day of the Annual
Period).  No fractional share shall be paid pursuant to this Section 5.2(b) and
in lieu thereof the Non-Employee Director shall be paid the cash equivalent of
any such fraction share.


For the purpose of this Plan, “Market Price” shall mean, as of any date, the
closing price of the Common Stock on such date as quoted by the New York Stock
Exchange or, if the Common Stock is then traded on a different securities market
or exchange, the closing price of such Common Stock as quoted on such market or
exchange.


5.3 Annual Stock Grant


The Annual Stock Grant Value (“Annual Stock Grant Value”) shall be determined by
the NC&G Committee and set forth on Schedule I hereto. On the business day
immediately prior to the date on which the Company holds its Annual Stockholders
Meeting, each Non-Employee Director in service on such date shall receive a
grant of shares of fully-vested Common Stock (the “Annual Stock Grant”).  The
number of shares of Common Stock in the Annual Stock Grant shall be determined
by (A) dividing the Annual Stock Grant Value as in effect for that Annual Period
by the Market Price of the Common Stock on the date of grant of the Annual Stock
Grant, and (B) rounding to the nearest whole number.  Notwithstanding the
foregoing, if a Non-Employee Director is appointed to the Board on a date other
than the Annual Stockholders Meeting, then his or her Annual Stock Grant shall
be prorated based on the number of calendar days between the date that
Non-Employee Director is appointed to the Board and the next scheduled Annual
Stockholders Meeting.


5.4  Meeting Fees; Committee Chairman Fees


In addition to payment of the Annual Retainer and the Annual Stock Grant
provided for in Sections 5.2 and 5.3, respectively, each Non-Employee Director
may be paid additional fees in cash for attendance at Board and committee
meetings (“Meeting Fee”).  An annual committee chair retainer fee shall be paid
in cash to each Non-Employee Director who is serving as chairman of each of the
Board’s standing committees (“Committee Chairman Fee”). In addition, other fees
may be paid from time to time, including committee membership fees, lead
director retainers, etc.  The Meeting Fees, if any, the Committee Chairman Fee,
and any additional fees shall be determined by the NC&G Committee from time to
time and set forth on Schedule I hereto.


5.5  Deferral of Compensation


Each Director may, by October 31 of each calendar year prior to the Annual
Period or at such later time as may be provided by Treasury Regulations
promulgated under Section 409A of the Code, elect to (i) receive his or her
Director Compensation for the Annual Period in the form of cash or Common Stock,
paid in accordance with Section 5.2 and 5.3, (ii) defer receipt of the cash
and/or common stock portion of his or her Annual Retainer, in accordance with,
and pursuant to the terms and conditions of, the Deferred Compensation Plan,
(iii) defer receipt of any applicable Meeting Fees and/or Committee Chairman
Fees, in accordance with, and pursuant to the terms and conditions of, the
Deferred Compensation Plan, (iii) defer receipt of shares underlying the Annual
Stock Grant, in accordance with, and pursuant to the terms and conditions of,
the Deferred Compensation Plan or (iv) any combination thereof.  If no election
is received by the Company, then the Non-Employee Director shall be deemed to
have made an election to receive his or her Annual Retainer, Meeting Fees and
Committee Chairman Fees, if applicable, and Annual Stock Grant in the same
manner as the prior Annual Period.  An election under this Section 5.5 and in
accordance with the terms of the Deferred Compensation Plan shall apply to the
Director Compensation earned during the Annual Period (as defined below) for
which the election is effective.


5.6  Payment Dates


The term “Payment Date” shall mean the first day of the Annual Period and each
November 1 of the Annual Period.


5.7  Annual Period


The term “Annual Period” shall mean the period which begins on the Company’s
Annual Stockholders Meeting and terminates the day before the succeeding Annual
Stockholders Meeting.


SECTION 6
GENERAL PROVISIONS


6.1 Effective Date and Term of Plan


The Plan was adopted by the Board on February 23, 2006, and approved by the
Company’s stockholders on May 16, 2006 (the “Effective Date”). This Plan has
been amended from time to time and was last amended and restated and approved by
the Company’s stockholders effective as of May 16, 2016 (the “Restatement
Date”). The Plan shall remain in effect, subject to the right of the Board to
terminate the Plan at any time pursuant to Section 6.2, until the date
immediately preceding the tenth (10th) anniversary of the Restatement Date of
the Plan.


6.2 Termination and Amendment


Subject to the approval of the NC&G Committee and the Board, the Administrative
Committee may from time to time make such amendments to the Plan as it may deem
proper and in the best interest of the Company, including, but not limited to,
any amendment necessary to ensure that the Company may obtain any regulatory
approval required; provided however, that to the extent required by applicable
law, regulation or stock exchange rule, stockholder approval shall be required. 
The Board, at the recommendation of the NC&G Committee, may at any time suspend
the operation of or terminate the plan.  No amendment, suspension or termination
may impair the right of a Non-Employee Director or the Non-Employee Director’s
designated beneficiary to receive benefits accrued prior to the effective date
of such amendment, suspension or termination.


6.3 Six Month Holding Period


All shares of Common Stock issued under the Plan must be held for six months
from the date of issuance prior to any disposition by the Non-Employee Director.


6.4 Applicable Law


The Plan shall be construed and governed in accordance with the laws of the
State of Georgia.

--------------------------------------------------------------------------------



SCHEDULE I
DIRECTOR COMPENSATION SCHEDULE
Effective as of May 17, 2019


The following shall remain in effect until changed by the NC&G Committee:


Annual Retainer
     
All Non-Employee Directors
 
$
81,000
 
Annual Stock Grant Retainer (FMV) (1)
       
All Non-Employee Directors
 
$
20,000
 
Supplemental Annual Retainers
       
Lead Director
 
$
12,000
 
Audit Committee Chair
 
$
10,000
 
NC&G Committee
 
$
10,000
 

Non-employee Directors will not receive any fees for attendance at meetings of
the Board of Directors or committees thereof.
(1) Effective for the Annual Period commencing with the 2019 Stockholders
Meeting.

